1

2

3                                    UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6
      MILAGROS MARTINEZ-PARIS and LR, a
7     minor by and through his Guardian Ad Litem
      MILAGROS MARTINEZ-PARIS,
8                                                      2:19-cv-00403-JAD-VCF
                           Plaintiffs,                 ORDER
9
      vs.
10
      CLARK COUNTY SCHOOL DISTRICT,
11
      KASEY GLASS, MARK CONNORS,
      ALLISON POKORNIK and DOES 1-50,
12
                           Defendants.
13

14
            Before the court is Plaintiffs’ Motion To Compel Defendant Clark County School District To
15
     Provide Dates For The Depositions Of James Ketsaa, Michael Harley, Edward Goldman And Carlos
16
     Morales (ECF No. 40).
17
            Accordingly,
18
            IT IS HEREBY ORDERED that a hearing on Plaintiffs’ Motion To Compel Defendant Clark
19
     County School District To Provide Dates For The Depositions Of James Ketsaa, Michael Harley, Edward
20
     Goldman And Carlos Morales (ECF No. 40) is scheduled for 11:00 AM, September 6, 2019, in Courtroom
21
     3D.
22
            DATED this 23rd day of August, 2019.
23                                                           _________________________
                                                             CAM FERENBACH
24                                                           UNITED STATES MAGISTRATE JUDGE

25
